  Case 4:19-cv-00255-WTM-BWC Document 59 Filed 11/20/20 Page 1 of 1

                                                                                                FILED
                                                                                     John E. Triplett, Acting Clerk
                                                                                      United States District Court

                                                                                 By mgarcia at 11:23 am, Nov 20, 2020
                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION


 SULFCO LLC,

                Plaintiff,                                CIVIL ACTION NO.: 4:19-cv-55

        v.

 SUBGALLAGHER INVESTMENT TRUST;
 PATRICIA MOORE, as Trustee of the
 SubGallagher Investment Trust and in her
 individual capacity; and JOHN DOES 1–50,


                                          ORDER

       This matter comes before the Court following the parties’ telephonic status conference on

November 19, 2020. Defendant SubGallagher Investment Trust is currently without counsel.

The Court granted Defendant SubGallagher’s counsel’s motion to withdraw on October 27,

2020, and Defendant has been unrepresented since then. Doc. 52. As a corporate entity,

Defendant SubGallagher must retain counsel. Defendant has until December 1, 2020, to retain

counsel. Additionally, the Court ORDERS the parties to appear for a telephonic status

conference on December 2, 2020 at 1:30 PM. The undersigned’s courtroom deputy, Kim Mixon,

will provide dial-in instructions to the parties beforehand. All counsel for parties must appear

at the status conference.

       SO ORDERED, this 20th day of November, 2020.



                                     ____________________________________
                                     BENJAMIN W. CHEESBRO
                                     UNITED STATES MAGISTRATE JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA
